Citation Nr: 1041169	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO. 07-15 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to service connection for pyorrhea.

2. Entitlement to service connection for polyarthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from July 1976 through July 1979.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama. The Nashville, Tennessee, RO is now handling the claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant if 
further action is required.


REMAND

The Veteran is seeking service connection for pyorrhea, 
polyarthritis, and a mental disorder. For service connection, the 
record must contain (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances, lay testimony, 
of in-service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury. In other words, 
entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability and 
evidence that the disability resulted from a disease or injury 
incurred in or aggravated during service. 38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2009). 
See also Pond v. West, 12 Vet. App. 341, 346 (1999).

Following the October 2009 Board Remand, but before the issuance 
of the May 2010 supplemental statement of case (SSOC), the RO 
requested information and records from the VA Medical Center 
(VAMC), Tennessee Valley Health Care System, in Murfreesboro, 
Tennessee. The RO, however, did not wait for the records. In 
September 2010, the RO received the records from the VAMC, but 
had already forwarded the claims folder on to the Board. The RO 
then sent the newly received evidence on to the Board for 
association with the claims folder. 
38 C.F.R. § 19.37(b) (2009).

The Board finds that due to the relevance of the newly received 
medical records, as well as because they were received directly 
from the VAMC, rather than from the Veteran with a waiver of RO 
initial review, the agency of original jurisdiction is required 
to furnish a supplemental statement of the case (SSOC).

Accordingly, the case is REMANDED for the following action:

1. The RO should review the additional 
evidence that has been added to the claims 
file and determine whether the benefits 
sought on appeal may now be granted.

2. If any of the benefits sought on appeal 
remain denied, the Veteran and representative 
should be furnished an SSOC and given the 
opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the  matters the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2009).


